PER CURIAM.
G.W. Delaney and Phyllis Delaney (the Delaneys) appeal following the district court’s 1 adverse grant of summary judgment to the last remaining defendants in their civil-rights lawsuit. We reject as meritless the Delaneys’ various challenges to the district court’s well-reasoned determination that there were no trialworthy issues on the constitutional, conspiracy, and state-law claims against Detective Paul Norris, see Smith v. Insley’s Inc., 499 F.3d 875, 879 (8th Cir.2007) (summary judgment standard of review); and the Delaneys have waived all other claims by not addressing them in their opening brief, see K.D. v. County of Crow Wing, 434 F.3d 1051, 1055 n. 4 (8th Cir.2006). Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Robert T. Dawson, United States District Judge for the Western District of Arkansas, adopting the report and recommendations of the Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.